internal_revenue_service number release date index number ----------------------------------------------- --------------------------------------------- ------------------------- re -------------------------------------------------- -------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-130266-14 date date legend husband wife family_trust trust trust trust trust year year year year date date date date date date date date date date date a b c ------------------------------------------------- ---------------------------------------------------- ------------------------------------------------------- ----------------------------------------------------- ----------------------------------------------------- ----------------------------------------------------------- ----------------------------------------------------------- ------- ------- ------- ------- --------------------------- --------------------------- ---------------------------- --------------------------- -------------------- -------------------------- ---------------------------- --------------------------- ---------------------------- -------------------- ---------------------------- ------------ ---------- ---------- plr-130266-14 dear -------------------------- this letter responds to your authorized representative’s letter dated date requesting rulings regarding the effect of gift_splitting under sec_2513 of the internal_revenue_code to certain transfers to trusts and the application of the generation-skipping_transfer gst allocation rules under sec_2632 to the transfers to the trusts the facts and representations submitted are summarized as follows on date during year husband created family_trust for the benefit of his spouse wife and their descendants on date during year husband transferred dollar_figurea to family_trust article sec_2_1 of family_trust provides that the trustee may pay to or use for the benefit of any one or more of husband’s descendants and the spouses of his descendants so much or all of the income and principal of the trust in such proportions as the trustee in the trustee’s discretion determines to be required for their respective support health and education the independent_trustee may pay to or use for the benefit of any one or more of wife husband’s descendants and his descendant’s spouses so much or all of the income and principal of the trust in such proportions as the independent_trustee in the trustee’s discretion determines to be desirable for their respective welfare and best interests any income not so paid or used shall be added to principal on date during year husband created and funded trust and trust for the benefit of husband during the annuity periods trust and trust were grantor retained annuity trusts grats trust 1’s annuity term ended on date during year trust 2’s annuity term ended on date during year when the annuity terms ended the remaining principal of trust and trust became payable to family_trust the end of the annuity terms represented the close of the estate_tax_inclusion_period etip for purposes of chapter husband and wife each filed a year form_709 united_states gift and generation-skipping_transfer_tax return on date on each form husband and wife signified their consent to treat the year gifts to family_trust trust and trust as having been made one-half by each spouse under sec_2513 husband and wife each attached a statement to his and her year form_709 electing out of the automatic allocation rules of sec_2632 with respect to the dollar_figurea transfer to family_trust on each year form_709 husband and wife each affirmatively allocated his and her gst_exemption to dollar_figureb a portion of the total amount dollar_figurea transferred to family_trust husband and wife did not allocate his or her gst_exemption to the remaining portion equal to dollar_figurec plr-130266-14 that was transferred to family_trust husband and wife did not allocate his or her gst_exemption to the transfers to trust or trust because trust and trust were subject_to etips husband filed a year form_709 on date and in an attachment reported the transfer of property from trust to family_trust husband did not allocate his gst_exemption to this transfer wife did not file a year form_709 and accordingly did not allocate her gst_exemption to any portion of the transfer of property from trust to family_trust on date during year husband created and funded trust a grat for the benefit of husband during the annuity period trust 3’s annuity term ended on date during year when the annuity term ended the remaining principal of trust became payable to family_trust on date during year husband created and funded trust a grat for the benefit of husband during the annuity period trust 4’s an annuity term ended on date during year when the annuity term ended the remaining principal of trust became payable to family_trust husband and wife each filed a year form_709 on date on each form husband and wife signified their consent to treat the year gifts to trust and trust as having been made one-half by each spouse under sec_2513 husband and wife did not allocate his or her gst_exemption to the transfers to trust and trust because both trusts were subject_to etips husband and wife affirmatively allocated his and her gst_exemption to one-half of the transfer of property from trust to family_trust further in an attachment to the forms husband and wife reported that his and her gst_exemption was automatically allocated to one-half of the year transfer of property from trust to family_trust under sec_2632 husband and wife have not filed a form_709 for year to report the transfer from trust to family_trust or the transfer from trust to family_trust all years at issue are subsequent to date and date the period of limitations under sec_6501 has expired with respect to the year sec_1 and form sec_709 the period of limitations has not expired with respect to the year sec_3 and form sec_709 you have requested the following rulings the election to split_gifts in year is effective with respect to family_trust trust and trust plr-130266-14 husband and wife’s allocation of his and her gst_exemption equal to dollar_figureb to the year transfer to family_trust is effective at the close of the etip in year husband’s and wife’s gst_exemption was automatically allocated to one-half of the transfer of property from trust to family_trust at the close of the etip in year husband’s and wife’s gst_exemption was affirmatively allocated to one-half the transfer of property from trust to family_trust the election to split_gifts in year is ineffective with respect to the transfers to trust and trust husband may file a form_709 to allocate his remaining gst_exemption to the year transfers of property from trust and trust to family_trust law and analysis ruling sec_1 and sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2504 provides that if the time has expired under sec_6501 within which a tax may be assessed under chapter on the transfer of property by gift made during a preceding_calendar_period the value thereof shall for purposes of computing the tax under this chapter be the value as finally determined within the meaning of sec_2001 for purposes of this chapter sec_25_2504-2 of the gift_tax regulations provides that if the time has expired under sec_6501 within which a gift_tax may be assessed under chapter on the transfer of property by gift made during a preceding_calendar_period and the gift was made after date the amount of the taxable gift or the amount of the increase in taxable_gifts for purposes of determining the correct amount of taxable_gifts for the preceding_calendar_periods is the amount that is finally determined for gift_tax purposes and such amount may not be thereafter adjusted the rule in this paragraph applies to adjustments involving all issues relating to the gift including valuation issues and legal issues involving the interpretation of the gift_tax law plr-130266-14 sec_2513 provides generally that a gift made by one spouse to any person other than the donor's spouse is considered for purposes of the gift_tax as made one-half by the donor and one-half by the donor's spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_25_2513-1 provides that the consent is effective only if both spouses signify their consent to treat all gifts made to third parties during that calendar_period by both spouses while married to each other as having been made one-half by each spouse such consent if signified with respect to any calendar_period is effective with respect to all gifts made to third parties during such calendar_period except in part if one spouse transferred property in part to his or her spouse and in part to third parties the consent is effective with respect to the interest transferred to third parties only insofar as such interest is ascertainable at the time of the gift and severable from the interest transferred to his spouse sec_25_2513-1 provides that the consent applies alike to gifts made by one spouse alone and to gifts made partly by each spouse provided such gifts were to third parties and do not fall within any of the exceptions set forth in sec_25_2513-1 through b the consent may not be applied only to a portion of the property interest constituting such gifts if the consent is effectively signified on either the husband's return or the wife's return all gifts made by the spouses to third parties except as described in subparagraphs through of this paragraph during the calendar_period will be treated as having been made one-half by each spouse in revrul_56_439 1956_2_cb_605 a gift is made in trust pursuant to which the trustee is to distribute any part or all of the income or principal of the trust to or among the spouse of the donor and other descendants of the donor at such times and in such proportions and amounts as the trustee determines in its sole discretion the ruling concludes that under the facts presented the value of the right to receive the income or principal to be distributed to the spouse is not susceptible of determination therefore the gift to the spouse is not severable from the gifts to the other beneficiaries and the gift may not to any extent be considered as made one-half by the donor and one-half by his spouse within the meaning of sec_2513 in this case in year husband transferred property to family_trust trust and trust on their year form sec_709 husband and wife each elected gift split treatment for those gifts the property of trust and trust was transferred to family_trust at the end of the annuity terms of those trusts wife is an income and principal beneficiary of family_trust family_trust provides that the independent_trustee may pay to or use for the benefit of any one or more of wife husband’s descendants and his descendant’s spouses so much or all of the income and principal of the trust in such proportions as the independent_trustee in the trustee’s discretion determines to plr-130266-14 be desirable for their respective welfare and best interests wife’s interests in the income and principal of family_trust are not susceptible of determination and therefore wife’s interests are not severable from the interests that the other beneficiaries have in family_trust see revrul_56_439 however under sec_2504 the time for determining whether gift split treatment is effective with respect to the year through year transfers of property to family_trust has expired therefore the gift split treatment is irrevocable for purposes of the year transfer to family_trust and the year sec_2 and transfers of property from trust and trust to family_trust in year on their form sec_709 husband and wife each elected gift split treatment for the transfers to trust sec_3 and under sec_25_2513-1 the election to split_gifts is not effective the period of limitations has not expired for year accordingly husband is not precluded under sec_2504 from filing a supplemental year form_709 to report the year transfers to trust and trust as being made solely by him ruling sec_3 and sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 as in effect for the years at issue provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall plr-130266-14 be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero sec_2632 provides that for purposes of sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides that for purposes of sec_2632 an indirect_skip to which sec_2642 applies shall be deemed to have been made only at the close of the etip the fair_market_value of such transfer shall be the fair_market_value of the trust property at the close of the etip sec_2632 provides in part that an individual may elect to have sec_2632 not apply to an indirect_skip or any or all transfers made by such individual to a particular trust sec_26_2632-1 provides that an indirect_skip is a transfer of property to a gst_trust as defined in sec_2632 provided that the transfer is subject_to gift_tax and does not qualify as a direct_skip in the case of an indirect_skip to which sec_2642 does apply the indirect_skip is deemed to be made at the close of the etip and the gst_exemption is deemed to be allocated at that time in either case except as otherwise provided in paragraph b ii of this section the automatic allocation of exemption applies even if an allocation of exemption is made to the indirect_skip in accordance with sec_2632 sec_26_2632-1 provides that a direct_skip or an indirect_skip that is subject_to an etip is deemed to have been made only at the close of the etip under sec_26_2632-1 an affirmative allocation of gst_exemption cannot be revoked but becomes effective as of and no earlier than the date of the close of the etip with respect to the trust if an allocation has not been made prior to the close of the etip an allocation of exemption is effective as of the close of the etip during the transferor’s lifetime if made by the due_date for filing the form_709 for the calendar_year in which the close of the etip occurs timely etip return sec_26_2632-1 provides in part that an etip terminates at the time at which no portion of the property is includible in the transferor’s gross_estate other than by reason of sec_2035 or in the case of an individual who is a transferor solely by reason of an election under sec_2513 the time at which no portion would be includible in the gross_estate of the individual’s spouse other than by reason of sec_2035 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 plr-130266-14 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an etip its value at the time of the close of the etip sec_2642 provides that for purposes of determining the inclusion_ratio if an individual makes an inter_vivos transfer of property and the value of such property would be includible in the gross_estate of such individual under chapter if such individual died immediately after making such transfer other than by reason of sec_2503 any allocation of gst_exemption to such property shall not be made before the close of the etip and the value of such property shall be determined under paragraph sec_2642 provides in part that the value of such property shall be its value as of the close of the etip sec_2642 provides that for purposes of sec_2642 the term estate_tax_inclusion_period means any period after the transfer described in paragraph during which the value of the property involved in such transfer would be includible in the gross_estate of the transferor under chapter if he died sec_2652 provides in part that except as provided in this subsection or sec_2653 the term transferor means in the case of any property subject_to the tax imposed by chapter the donor sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of this chapter sec_26_2652-1 provides that in the case of a transfer with respect to which the donor’s spouse makes an election under sec_2513 to treat the gift as made one-half by the spouse the election spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property see also example of sec_26_2632-1 in this case family_trust is a gst_trust for purposes of sec_2632 on the year form sec_709 husband and wife each attached a statement electing not to have the automatic allocation rules under sec_2632 apply with respect to the dollar_figurea transfer to family_trust as provided in sec_2632 on the forms consistent with gift split treatment husband and wife each affirmatively allocated his and her gst_exemption equal to dollar_figureb to the transfer to family_trust husband and wife did not allocate his or her gst_exemption to an amount equal to dollar_figurec that was transferred to family_trust as discussed above the transfer to family_trust did not qualify for gift split treatment because wife’s income and principal interests in family_trust are not susceptible to plr-130266-14 determination and therefore her interests are not severable from the interests that the other beneficiaries have in family_trust however as stated above under sec_2504 the time for determining whether gift split treatment is effective with respect to the year through year transfers to family_trust has expired therefore under sec_2652 husband and wife will be treated as the transferor of one-half of the value of the entire property transferred to family_trust in year sec_1 through accordingly husband and wife’s allocations of his and her dollar_figureb gst_exemption in year to the transfer to family_trust are effective we decline to rule on whether relief is available to husband and wife to allocate his and her gst_exemption to dollar_figurec further we rule that the automatic allocation rules under sec_2632 applied to allocate husband and wife’s gst_exemption to one-half of the transfer of property from trust to family_trust in year at the close of the etip finally we rule that husband’s and wife’s affirmative allocation of his and her gst_exemption to one-half of the transfer of property from trust to family_trust in year at the close of the etip is effective for purposes of chapter as discussed above the statute_of_limitations under sec_6501 has not expired with regard to the year form sec_709 assuming husband files a supplemental form_709 to report the year transfers to trust sec_3 and as being made solely by him then husband may file a year form_709 to allocate his available gst_exemption to the year transfers from trust sec_3 and to family_trust at the close of the etips for those trusts in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-130266-14 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
